        Case 2:20-cv-00084-ABJ Document 25-1 Filed 09/23/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


ERIK PRINCE,                                 }
                                             }
                      Plaintiff,             }
                                             }
               vs.                           }       Civil No. 20-cv-84-ABJ-KHR
                                             }
THE INTERCEPT, et al.                        }
                                             }
                      Defendants.            }


                     SECOND DECLARATION OF MATTHEW COLE

       Matthew Cole, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.      I submit this additional Declaration in further support of the Defendants’ Motion

to Dismiss the Complaint. I have personal knowledge of the facts stated in this Declaration and

would be competent to testify to them.

       2.      As I testified in my previous Declaration, I believed Erik Prince to be a resident of

Virginia during the time I have been reporting on him. That belief was informed in part by

public record documents. By way of example, I am attaching to my Declaration, as Exhibits P

through V, some of the news articles and official government filings from recent years that tie

Mr. Prince to Virginia.

       3.      Attached hereto as Exhibit O is a true and correct copy of the article, The

Complete Mercenary: How Erik Prince Used the Rise of Trump to Make an Improbable

Comeback, published on or about May 3, 2019 by The Intercept, and also available at

https://theintercept.com/2019/05/03/erik-prince-trump-uae-project-veritas/.

       4.      Attached hereto as Exhibit P is a compilation of true and correct copies of Federal

Election Commission records, downloaded from FEC.gov, of contributions made by Erik Prince

from 2016 to 2020, which reflect a Virginia address.
         Case 2:20-cv-00084-ABJ Document 25-1 Filed 09/23/20 Page 2 of 3




       5.      Attached hereto as Exhibit Q is a true and correct copy of the IRS 990-PF Form

for the Freiheit Foundation, prepared on or about October 31, 2018, reflecting a Virginia address

for Mr. Prince and for his wife, Stacy Deluke.

       6.      Attached hereto as Exhibit R is a true and correct copy of the IRS 990-PF Form

for the Edgar and Elsa Prince Foundation, prepared on or about September 15, 2018, reflecting a

Virginia address for Mr. Prince, a director of the Foundation.

       7.      Attached hereto as Exhibit S is a true and correct copy of the Virginia State

Corporation Commission 2019 Annual Report for Townview Properties Management, Inc, dated

September 3, 2019, reflecting a Virginia address for Mr. Prince, president/CEO.

       8.      Attached hereto as Exhibit T is a true and correct copy of the article, Blackwater

Founder Erik Prince Considering Wyoming Senate Bid, published on or about October 8, 2017,

by The Wall Street Journal, and addressing Mr. Prince’s residency.

       9.      Attached hereto as Exhibit U is a true and correct copy of the article, Erik Prince,

Blackwater Founder, Weighs Primary Challenge to Wyoming Republican, published on or about

October 8, 2017, by The New York Times, and addressing Mr. Prince’s residency.

       10.     Attached hereto as Exhibit V is a true and correct copy of the article, Meet Erik

Prince, former Navy Seal and founder of the most notorious security contractor who Steve

Bannon wants to run for Senate, published on or about October 9, 2017 by Business Insider, and

addressing Mr. Prince’s residency.

       11.     I did not write the news article that Mr. Prince now challenges with a Wyoming

audience in mind, or intending to harm Mr. Prince in Wyoming. In no respect was Wyoming a

focal point for me in reporting or writing the article.
Case 2:20-cv-00084-ABJ Document 25-1 Filed 09/23/20 Page 3 of 3
